Proceeding pursuant to Judiciary Law § 90, to discipline the respondent, an attorney and counselor-at-law, admitted to practice by this court on September 14, 1972, for charges which are set forth in the petition dated December 18, 1987, which has been served and filed; the respondent has answered, now it is
Ordered that on the court’s own motion, pursuant to Judiciary Law § 90 (4) (d) and rules of this court § 691.7 (22 NYCRR), the respondent John Gutman, based upon the fact that he has been convicted of a "serious crime” is immediately suspended from the practice of law in the State of New York, until the further order of this court; and it is further,
Ordered that the respondent, John Gutman, is directed to comply with the directions of said Grievance Committee; and it is further,
Ordered that the said John Gutman, be and he hereby is commanded to desist and refrain: (1) from practicing law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the respondent, John Gutman, shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys—a copy of such rules being annexed hereto and made a part hereof. Mollen, P. J., Mangano, Thompson, Bracken and Harwood, JJ., concur.